In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of disposition of the Family Court, Queens County (McGowan, J.), dated January 11, 2013, as, upon a fact-finding order of the same court dated December 12, 2012, entered upon the father’s consent, finding that he had neglected the subject child, and after a dispositional hearing, directed him to complete a sex offender program.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the Family Court providently exercised its discretion in denying his application for an adjournment of the dispositional hearing so that he could call his treating therapist to testify. Family Court Act § 1048 (a) provides, in relevant part, that “[t]he court may adjourn a . . . dispositional hearing for good cause shown ... on motion of . . . the parent or other person legally responsible for the care of the child.” The granting of an adjournment for any purpose rests in the sound discretion of the hearing court upon a balanced consideration of all relevant factors (see Matter of Steven B., 6 NY3d 888, 889 [2006]; Matter of Kinara C. [Jerome C.], 89 AD3d 839, 841 [2011]; Matter of Duane S., Jr. [Duane S.], 88 AD3d 727, 728 [2011]). The determination to grant or deny an adjournment will not be overturned absent an improvident exercise of discretion (see Matter of Anthony M., 63 NY2d 270, 283-284 [1984]; Atwater v Mace, 39 AD3d 573, 574 [2007]; York v York, 250 AD2d 841 [1998]). Here, the Family Court providently exercised its discretion in denying the application for an adjournment, as the father failed to show how the testimony of his treating therapist would have materially added to the case (see Matter of Justin D., 143 AD2d 346, 347 [1988]; see generally Matter of Westchester County Dept. of Social Servs. v Felicia R., 215 AD2d 671 [1995]).
The father’s remaining contention is without merit. The contention of the attorney for the child that the appeal is aca*967demic is also without merit.
Balkin, J.E, Sgroi, Cohen and LaSalle, JJ., concur.